Case 19-00598-JJG-13          Doc 11    Filed 02/05/19    EOD 02/05/19 15:26:03          Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                           Case No. 19-00598-JJG-13

 Anita LaNea Garrett
                                                  Chapter 13

 Debtor(s).                                       Judge Jeffrey J. Graham

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 19-00598-JJG-13         Doc 11     Filed 02/05/19     EOD 02/05/19 15:26:03         Pg 2 of 2



                                CERTIFICATE OF SERVICE

I certify that on February 5, 2019, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Erik Michael Dickinson, Debtor’s Counsel
       inn@geracilaw.com

       Ann M. DeLaney, Trustee
       ecfdelaney@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on February 5, 2019, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Anita LaNea Garrett, Debtor
       11501 Ross Common Dr
       Indianapolis, IN 46229

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
